DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 9/9/2019, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 14/619,235, now US Patent 10,572,443, filed 2/11/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 9/9/2019, are
attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claim 1 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 10,572,443, is shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10,572,443
Instant Application
Claim 1,
 A method comprising: 
providing a server in selective communication with an archive storage controller (ASC) via a computer network, the ASC having access to a plurality of removable storage mediums (RSMs); 
storing data in the server; 




after the creating step, transferring the data from the server to the logical storage container; 


after the creating step, selecting at least one of the RSMs without communication between the server and the ASC via the computer network; 



and after the selecting step, dedicating the selected at least one RSM to only data from the logical storage container.

Claim 1,
A method comprising: 
providing a server in communication with an archive storage controller (ASC) via a computer network, the ASC having access to a plurality of removable storage mediums (RSMs); 
storing data in the server; 




after the generating step, transferring the data from the server to the logical storage container; 
storing the data to the logical storage container as container data; 
after the generating step, selecting a group of RSMs from the plurality of RSMs, there is no communication between the server and the ASC via the computer network in said selecting step, the group of RSMs having an RSM group storage capacity; 
and dedicating the group of RSMs to being only used with the logical storage container, said data having a data size that is less than said RSM group storage capacity.




Claim Objections
8.	Claim 1 and 16 are objected to because of the following informalities:  Claim 1 recites “there is no communication” in line 11. Claim 16 recites “there is no communication” in line 9 of the claim. Please enter the word “wherein” before the phrase, for the phrase to read “wherein there is no communication”, showing that no communication is from the selecting step preceding the phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US Publication 2016/0124814 A1, cited in the IDS form filed 9/9/2019) in view of Storm et al. (US Publication 2015/0067295 A1)
As per claim 1, Joseph teaches A method (see Abstract)
comprising: providing a server in communication with an archive storage controller (ASC) via a computer network, the ASC having access to a plurality of removable storage mediums (RSMs); (Figure 1 reference 134, 135, 160, paragraph 0025, 0026, 0038, a source storage system with its own server, interpreted as a server, is in communication with a data backup destination with its own server, interpreted as the archive storage controller, paragraph 0029, 0061, the data backup destination 
storing data in the server; (paragraph 0026, 0038, data is written in the source storage system)
generating a logical storage container in the ASC that has a logical relationship to the data stored in the server; (paragraph 0014, 0040, 0041, 0043, checkpoints are generated in the data backup generation comprising blocks of data, paragraph 0014, 0019, 0041, the blocks of data in the data backup system having logical structure associated with data written in the source storage system, blocks of backup data interpreted as logical storage containers)
after the generating step, transferring the data from the server to the logical storage container; (paragraph 0029, 0030, backup data sets are sent from the source storage system to blocks of backup data in the data backup destination)
storing the data to the logical storage container as container data; (paragraph 0042, backup data sets utilize virtual containers managed by the backup storage system)
after the generating step, selecting a group of RSMs from the plurality of RSMs, there is no communication between the server and the ASC via the computer network in said selecting step, (paragraph 0026, 0032, 0035, 0041, data bypasses the backup server and is written directly to backup memory resources associated with data backup destination)
Joseph does not explicitly indicate the group of RSMs having an RSM group storage capacity; and dedicating the group of RSMs to being only used with the logical 
Storm teaches the group of RSMs having an RSM group storage capacity; and dedicating the group of RSMs to being only used with the logical storage container, said data having a data size that is less than said RSM group storage capacity. (paragraphs 0265, 0266, 0310, storage groups are checked to see if available storage capacity exists, paragraphs 0329, 0331, 0334, 0335, storage groups are selected based on capacity)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Joseph’s method of implementing a block-based backup system utilizing tape devices with Storm’s ability to select storage groups for storing data based on available capacity information of storage groups. This gives the user the ability to more efficiently utilize the available storage space of backup data sets. The motivation for doing so would be to utilize cloud storage and dispersed storage systems as part of memory systems (paragraph 0010).
As per claim 2, Joseph teaches storing at least a portion of the data from the container data to a first RSM, the portion less than a first RSM storage capacity of the RSM, a remainder of said first RSM storage capacity unavailable for any other data not from the logical storage container while the portion is stored in the first RSM. (paragraph 0050, 0051, empty checkpoint)
As per claim 3, Joseph teaches the selecting step is after the creating step. (paragraph 0062, 0065, create checkpoints after reading)
As per claim 4, Joseph and Storm are taught as per claim 1 above. Storm additionally teaches said group of RSMs is selected based on how much data storage capacity is required to store said data. (paragraph 0335, 0342, capacity requirements)
As per claim 5, Joseph and Storm are taught as per claim 1 above. Storm additionally teaches deleting the data from the server after the transferring step is accomplished. (paragraph 0262, 0266, deletion step)
As per claim 6, Joseph teaches deleting the data from the logical storage container after the storing step. (paragraph 0050, 0055, checkpoint returned)
As per claim 7, Joseph teaches during the transferring step, the server has no knowledge of any other storage device that is cooperating with said logical storage container. (paragraph 0026, 0032, 0035, 0041, bypasses the backup server)
As per claim 8, Joseph and Storm are taught as per claim 1 above. Storm additionally teaches a computer program, in the ASC, assigning said group of RSMs exclusively to said data in said logical storage container. (paragraph 0351, 0352, write-restricted)
As per claim 9, Joseph and Storm are taught as per claim 1 above. Storm additionally teaches a computer program in the ASC, the computer program instructing said group of RSMs to store said data exclusively from said logical storage container. (paragraph 0352, 0353, write-restricted)

As per claim 10, Joseph teaches A method (see Abstract)
comprising: providing a server in communication with an archive storage controller (ASC) via a computer network, the ASC having access to a plurality of 
storing data in the server; (paragraph 0026, 0038, data is written in the source storage system)
generating a logical storage container in the ASC that has a logical relationship to the data stored in the server; (paragraph 0014, 0040, 0041, 0043, checkpoints are generated in the data backup generation comprising blocks of data, paragraph 0014, 0019, 0041, the blocks of data in the data backup system having logical structure associated with data written in the source storage system, blocks of backup data interpreted as logical storage containers)
after the generating step, transferring the data from the server to the logical storage container; (paragraph 0029, 0030, backup data sets are sent from the source storage system to blocks of backup data in the data backup destination)
storing the data to the logical storage container as container data; (paragraph 0042, backup data sets utilize virtual containers managed by the backup storage system)
after the generating step, selecting a first RSM and a second RSM of the plurality of RSMs, the selecting step is accomplished without communication between the server and the ASC by way of the computer network; (paragraph 0026, 0032, 0035, 0041, data 
Joseph does not explicitly indicate assigning the first RSM and the second RSM uniquely to the logical storage container prior to storing at least a portion of the container data to the first RSM and the second RSM.
Storm teaches assigning the first RSM and the second RSM uniquely to the logical storage container prior to storing at least a portion of the container data to the first RSM and the second RSM. (paragraphs 0329, 0341, 0345, storage groups are selected to be part of data slice groups, paragraph 0358, 0363, two or more encoded data slices stored in common virtual storage containers) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Joseph’s method of implementing a block-based backup system utilizing tape devices with Storm’s ability to select storage groups for storing data as data slices within a common virtual storage container. This gives the user the ability to more efficiently utilize the available storage space of backup data sets. The motivation for doing so would be to utilize cloud storage and dispersed storage systems as part of memory systems (paragraph 0010).
As per claim 11, Joseph and Storm are taught as per claim 10 above. Storm additionally teaches storing at least a portion of said container data to the first RSM and the second RSM. (paragraph 0358, 0363, virtual storage container)
As per claim 12, Joseph and Storm are taught as per claim 10 above. Storm additionally teaches neither the first RSM nor the second RSM ever retain data from 
As per claim 13, Joseph and Storm are taught as per claim 10 above. Storm additionally teaches any storage capacity unused in either said first RSM or said second RSM is never used to retain other data from another data source. (paragraph 0345, preventing further storing)
As per claim 14, Joseph teaches the server creates the logical storage container in the ASC via a hypertext transfer protocol command. (paragraph 0079, HTTP)
As per claim 15, Joseph teaches the first logical container contains a plurality of subdirectories, each containing an incremental update obtained at different points in time between a first snapshot copy of the data stored in the server at a first point in time and a second snapshot copy of the data stored in the server at a second point in time. (paragraph 0040, 0062, checkpoints based on period/interval of time)

As per claim 16, Joseph teaches A method (see Abstract)
comprising: providing a server in communication with an archive storage controller (ASC) via a computer network, the ASC having access to a plurality of removable storage mediums (RSMs); (Figure 1 reference 134, 135, 160, paragraph 0025, 0026, 0038, a source storage system with its own server, interpreted as a server, is in communication with a data backup destination with its own server, interpreted as the archive storage controller, paragraph 0029, 0061, the data backup destination accessing backup memory resources, which can be a tape device or tape library and is interpreted as removable storage mediums)

generating a logical storage container in said ASC, said logical container having a logical relationship to the data stored in the server; (paragraph 0014, 0040, 0041, 0043, checkpoints are generated in the data backup generation comprising blocks of data, paragraph 0014, 0019, 0041, the blocks of data in the data backup system having logical structure associated with data written in the source storage system, blocks of backup data interpreted as logical storage containers)storing the data transferred from the server to the logical storage container; 
said ASC selecting a group of RSMs, there is no communication over said computer network between said ASC and said server during said selecting step; (paragraph 0026, 0032, 0035, 0041, data bypasses the backup server and is written directly to backup memory resources associated with data backup destination)
Joseph does not explicitly indicate assigning said group of RSMs only to said logical storage container; and storing the data to the group of RSMs, the data has a data quantity that is less than a group RSM storage capacity of the group of RSMs, a remainder of said group RSM storage capacity is unavailable for any other data not from the logical storage container while the data is stored in the group of RSMs.
Storm teaches assigning said group of RSMs only to said logical storage container; and storing the data to the group of RSMs, the data has a data quantity that is less than a group RSM storage capacity of the group of RSMs, a remainder of said group RSM storage capacity is unavailable for any other data not from the logical storage container while the data is stored in the group of RSMs. (paragraphs 0265, 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Joseph’s method of implementing a block-based backup system utilizing tape devices with Storm’s ability to select storage groups for storing data based on available capacity information of storage groups. This gives the user the ability to more efficiently utilize the available storage space of backup data sets. The motivation for doing so would be to utilize cloud storage and dispersed storage systems as part of memory systems (paragraph 0010).
As per claim 17, Joseph and Storm are taught as per claim 16 above. Storm additionally teaches any group RSM storage capacity unused is never used to retain other data from another data source. (paragraph 0345, preventing further storing)
As per claim 18, Joseph teaches the selecting step is done after the generating step. (paragraph 0062, 0065, create checkpoints after reading)
As per claim 19, Joseph and Storm are taught as per claim 16 above. Storm additionally teaches said group of RSMs is selected based on how much data storage capacity is required to store said data. (paragraph 0335, 0342, capacity requirements)
As per claim 20, Joseph and Storm are taught as per claim 16 above. Storm additionally teaches a computer program in the ASC, the computer program instructing said group of RSMs to store said data exclusively from said logical storage container. (paragraph 0351, 0352, write-restricted)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maruyama (US Publication 2014/0258788 A1)
Halevy (US Publication 2014/0074899 A1)
Agarwala (US Publication 2012/0047265 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168